           Case 1:20-mj-09491-UA Document 9 Filed 11/16/20 Page 1 of 1

                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      November 16, 2020

Via ECF
The Honorable Debra Freeman
United States Magistrate Judge
Southern District of New York
New York, New York 10007

               Re:     United States v. Alejandro Javier Marin,
                       No. 20 Mag. 9491

Dear Judge Freeman:

        In connection with the Government’s letters of November 11, 2020 (Dkt. No. 7) and
November 13, 2020 (Dkt. No. 8), the Government writes to advise the Court that, after conferring
further and reviewing the transcript, the parties have agreed that no redactions are necessary to the
transcript of the defendant’s November 10, 2020 presentment.



                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney


                                              By:        /s/
                                                      Samuel S. Adelsberg
                                                      Amanda L. Houle
                                                      Assistant United States Attorneys
                                                      (212) 637-2492 / 2194
